DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "the first opening", “the fluid inlet”, “the second opening” and “the fluid outlet” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafford (US 6,826,908).
Regarding Claim 1, Stafford discloses a pressure regulator valve assembly for an automatic transmission (Col 1, lines 11-14). The pressure regulator valve assembly comprising: 
a valve body (10 generally); 
a valve chamber within the valve body (in which the piston 15 sits and reciprocates); 
a valve piston (15) disposed within the valve chamber, the valve piston having a valve channel (14); and 
a check valve (52) disposed within the valve channel (Figure 3), wherein the check valve is operable to permit fluid flow in the valve channel in a first direction (Shown in Figure 4B) and substantially prevent fluid flow in the valve channel in a second direction opposite to the first direction (when in the orientation of Figure 3).  
Regarding Claim 2, Stafford discloses the valve body (10 generally) includes a fluid inlet (213) and a fluid outlet (217).  
Regarding Claim 3, Stafford discloses where the fluid inlet (213) and the fluid outlet (217) are fluidically connected via the valve channel (via 14; Figure 4B).  
Regarding Claim 4, Stafford discloses where the valve channel (14) includes a first opening (17) and a second opening (23).  
Regarding Claim 5, Stafford discloses where the first opening (17) is at least partially aligned with the fluid inlet (213; Figure 4B) and the second opening (23) is at least partially aligned with the fluid outlet (217; Figure 4B).  
Regarding Claim 6, Stafford discloses an automatic transmission (Col 3, lines 34-37).  The automatic transmission comprising: 
a hydraulic pump (Col 3, lines 41-42); 
a torque converter (Col 4, lines 20-25); and 
a pressure regulator valve assembly (10 generally) disposed between the hydraulic pump and the torque converter (Col 3, lines 41-42 and Col 4, lines 20-25) and configured to control fluid flow between the hydraulic pump and the torque converter (via at least 213 and 217), the pressure regulator valve assembly comprising: 
a valve body (10 generally); 
a valve chamber within the valve body (in which the piston 15 sits and reciprocates); 
a valve piston (15) disposed within the valve chamber, the valve piston having a valve channel (14); and 
a check valve (52) disposed within the valve channel (Figure 3), wherein the check valve is operable to permit fluid flow in the valve channel in a first direction (Shown in Figure 4B) from the hydraulic pump to the torque converter (213 to 217) and substantially prevent fluid flow in the valve channel in a second direction from the torque converter to the hydraulic pump (when in the orientation of Figure 3).  
Regarding Claim 7, Stafford discloses where the valve body includes a fluid inlet (213) configured to receive fluid flow from the hydraulic pump (Col 4, lines 53-58) and a fluid outlet (217) configured to permit fluid flow to the torque converter (Col 4, lines 53-58).  
Regarding Claim 8, Stafford discloses where the fluid inlet (213) and the fluid outlet (217) are fluidically connected via the valve channel (14; Figure 4B).  
Regarding Claim 9, Stafford discloses where the valve channel (14) includes a first opening (17) and a second opening (23).  
Regarding Claim 10, Stafford discloses where the first opening (17) is at least partially aligned with the fluid inlet (213; Figure 4B) and the second opening (23) is at least partially aligned with the fluid outlet (217; Figure 4B).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jackson et al (US 6,712,726); Stafford (US 7,351,176).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753